23 F.3d 399NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Elwin E. ALIFF, Plaintiff Appellant,v.JOY MANUFACTURING COMPANY, Defendant Appellee.
No. 93-1402.
United States Court of Appeals, Fourth Circuit.
Submitted April 19, 1994April 29, 1994.

Elwin E. Aliff, appellant pro se.
Dennis Charles Sauter, Winfield Turley Shaffer, Thomas John Hurney, Jr., Jackson & Kelly, Charleston, W.Va., for appellee.
S.D.W.Va.,
AFFIRMED.
Before ERVIN, Chief Judge, WILKINSON, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his action as barred by res judicata.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Aliff v. Joy Manufacturing Co., No. CA-91-1283-1 (S.D.W. Va.  Mar. 4, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED